Exhibit 10.8
 
DELTA CONSULTORIA DE IMÓVEIS LTDA (DELTA REAL ESTATE CONSULTING LTD)


 "NON-RESIDENTIAL" LEASE CONTRACT
ZADROZNY & ZADROZNY CONSULTORIA LTDA, with headquarters in this city at Rua
Pedro I n° 07 - Sala 806 - Centro - RJ, CNPJ under no. [---], herein represented
according to its acts of incorporation, hereinafter referred to"LESSOR", agrees
to enter into with the company CINCORP COMЙRCIO INTERNACIONAL E INFORMБTICA
LTDA, headquartered at Rua Lauro Muller n° 116 - sala 607 - Edifício Rio Sul
Center - Botafogo - RJ, CNPJ under no. [---], herein represented according to
its acts of incorporation, hereinafter referred to "LESSEE.
 
I - PROPERTY
 
The object of this contract is the lease of property located at Rua Lauro Muller
n° 116 - sala 906 - Edifício Rio Sul Center - Botafogo - RJ, entitled to use
three (03) parking spaces.
 
II - The lease term is for 36 (thirty six) months, commencing on 05/10/2001 and
ending 05/09/2004 in the standards set forth, governed by the laws of "non
residential" leases existing and subsidiary without any application of the
provisions pertaining to commercial leases.
 
III - The value of the monthly rent, freely agreed, is R$ 13,300.00 (thirteen
thousand and three hundred reais).
 
PARAGRAPH ONE - It is right and adjusted, however, that the rent will always be
adjusted at the minor periodicity allowed by the law in force and applies
automatically, the new periodicity allowed or not prohibited by law, taking into
account the variation of General Index of Market Prices - (IGP-M), calculated by
FUNDAÇÃO GETÚLIO VARGAS.
 
PARAGRAPH TWO - In the event of termination or inability to use the General
Index of Market Prices - (IGP-M), calculated by Fundação Getúlio Vargas, and
there is no consensus of the parties in the use of another indexes, it is hereby
established, for all purposes of this contract shall in regard the recomposition
of the currency value, including how to fix the rent, we will use the IGP-DI
(General Price Index - Internal Availability) as an update of the contract value
if not determined to mandatory adopt of another index by the government.
 
 
 

--------------------------------------------------------------------------------

 
 
PARAGRAPH THREE - In the event of termination of the above agreed indexes and if
not determined the mandatory adoption of another index by the government, it
will be applied to any other index that reflects the variation of prices in the
period of readjustment.
 
IV - In order to enable LESSOR to make payments below, of LESSEE's obligation,
this will deposit along with the monthly payment of rent in the hand of the
LESSOR what the latter will spend on taxes, property taxes, fees of any kind,
fees, condominium charges, normal and other charges, provided that levied on the
leased property, including insurance premiums, against fire, hired by LESSOR, so
that the monthly payment is immune to any deduction for the LESSOR.
 
V - The rent will be paid with the referred charges to be settle, respectively,
until the last day of each calendar month, without tolerance, at the LESSOR's
office, from 09:00 to 13:00 o'clock, or where and to whom he had previously
indicated, under penalty of being fined in 10% (ten percent) of the debt, all
enhanced with interest of 1% (one percent) per month, plus monetary adjustments,
at the same rate established in clause III, or the another index in the LESSOR's
option provided this is permitted by law, without prejudice to other sanctions
agreed in this contract.
 
VI - The property will be delivered in perfect condition and clean upon delivery
of the keys, with all the facilities in perfect condition and fully functioning,
such as air conditioning, the light fixtures, new paint and with new carpet and
LESSEE undertakes to keep it and should return it when ended the contract, or
the vacated property, duly painted, with the current colors (white snow),
repairing, during the term, any damage, and replacing it with equipment or parts
of the same quality those which can not be reset to the primitive state, so as
to enable the relocation of the property after the evacuation, without expense
of any nature to the LESSOR.
 
SOLE PARAGRAPH - In the property now leased, the LESSEE will install with its
business office, and the purpose change will depend on the express consent of
the LESSOR.
 
VII - In case of fire, in whole or in part, which prevents the use of the
property, or in the expropriation, this contract will be terminated as of right,
without compensation from both parties.
 
 
 

--------------------------------------------------------------------------------

 
 
VIII - The LESSOR may, whenever it deems appropriate, during business hours in
the day and time set by mutual agreement, with 48 (forty eight) hours in
advance, visit, personally or by duly authorized person, the leased property, to
verify the fulfillment of this contract.
 
IX - The LESSEE may not sublet, transfer or loan, in whole or in part the
property object of this contract, nor transfer this contract without prior
written consent of the LESSOR, being the sole responsibility of the LESSEE and
the bank issuing the letter of credit  to this lease until the final evacuation
of the property.

 
X - The LESSEE may not make any improvement, that is necessary, useful and/or
voluptuous one, without prior permission of the LESSOR, and, once made, the
improvement will be incorporated in to the property and as part thereof, without
any right to compensation or retention. the LESSOR may, however, if the
improvement is made without his consent, beyond the application of sanctions for
any breach of contract, demand the property replacement in its original
situation.


SOLE PARAGRAPH - In the event premises, that rely on official authorization for
the execution, the LESSEE agrees to submit, within 60 (sixty) days, the
acceptance of such facilities by the agency in charge of the Municipality of Rio
de Janeiro, under penalty of breach of contract, respecting also the relevant
provisions of the Convention and the Internal Rules of the Building.
 
XI - Any moratorium allowed by LESSOR to LESSEE shall not be considered novation
of any kind, being mere liberality, unenforceable, so in a mandatory way.
 
XII - All reasonable charges for use of the leased property, such as water,
electricity, gas and other expenses relating to the use of the property, shall
be borne by the LESSEE, it shall perform with the concessionaires, the pertinent
connections, directly on its behalf, and make the respective payments in due
times.
 
XIII - All expenses necessary for the regularization of this contract shall be
borne by the LESSEE.
 
XIV - The LESSEE undertakes to comply with the Convention and Internal
Regulations of the building, of which it is aware and that becomes part of this
contract, for all purposes of law.
 
 
 
 

--------------------------------------------------------------------------------

 
 
XV - Without prejudice to the fines agreed, the LESSOR, in its sole discretion,
may terminate this contract in the event of bankruptcy, interdiction, insolvency
of the BANK ISSUER LETTER OF CREDIT, since the LESSEE does not present new
suitable GUARANTORS at the discretion of LESSOR, in the non-extendable period of
30 (thirty) days from the occurrence. Since there is no presentation of the new
GUARANTORS within the stipulated period, and deciding the LESSOR to continue the
lease, a fine shall be payable per month or or fraction exceeding the term,
equivalent to three months of rent prevailing at the time.


XVI - All obligations in this contract shall be payable within the time and
manner agreed upon, regardless of any judicial or extrajudicial notice Failure
to meet any of the obligations entered into will result, beyond the contract
termination, at the discretion of the LESSOR, in a fine equivalent to 03 (three)
rents prevailing at the time of the violation payment, including in the event of
the property be vacated by LESSEE in the course of the contractual term provided
in Clause first, whatever the reason for the eviction, without prejudice to the
obligations, the LESSEE shall settle all commitments, plus interest, monetary
correction, court costs and attorneys' fees. This fee will also be payable in
the event of no vacancy of the property within the period specified in clause
II, payable in full on eviction.
 
FIRST PARAGRAPH - The levying of the fine stipulated in the Caput of this clause
shall be made upon enforcement proceedings in the form of art. 585, section II
of the Civil Procedure Code, recognized the mentioned value as a net and right
amount, devoid of compensatory nature.
 
XVII - The LESSEE shall make LESSOR aware of or deliver to it, or to its legal
representative, immediately, any correspondence, letter, summons, notice, etc.,
referring to the leased property or of LESSOR's interest, responding for losses
arising from late delivery of communication, including loss of rebates or
discounts, being also responsible for any increases, additions and/or fines.
 
XVIII - As collateral trustee of this contract the LESSEE will present, within
30 (thirty) days from the beginning of the contract, Letter of Credit issued by
bank with agency in Rio de Janeiro.


This letter shall include at least twelve (12) rental and estimated charges of
the lease, as clause II, as well as the fine of clause XVI.
 
 
 

--------------------------------------------------------------------------------

 
 
All these values, from their respective maturities, will be adjusted by the same
index used for the rent adjustment until the date of their payments, plus
interest of 1% (one percent) per month on the adjusted total, and this should be
expressed in that letter, under penalty of fine and comminations of clause XVI,
including contract termination.


The LESSEE having opted to have a Letter of Credit with validity period shorter
than the contractual term, should renew it at least 30 (thirty) days before the
expiration of the said letter, under penalty to have applied the fine provided
in Clause XVI.
 
It is also right that the failure to submit the Letter of Credit in the form and
term stipulated herein, shall result in immediate and automatic termination of
this contract, with incidence of all incurred penalties.
 
FIRST PARAGRAPH - The liability of the letter of credit issuer is extended to
tax increases including property tax and condominium charges, in addition to
those relating to the monthly rentals and their adjustments, in the form of
clause III above, revisions, or any increases that result from pertinent laws
 
SECOND PARAGRAPH - The LESSOR is obliged to make the bank issuing the letter of
guarantee aware of actions, including eviction, eventually adjudged against the
LESSEE as a result of this contract, the issuing bank of the credit letter shall
respond to, independently of such formality, legal or contractual penalties,
including court costs and attorneys' fees, resulting from those demands.
 
XIX - Any and all amount paid in excess or below the value, relating to the rent
and accessories of the lease, will be compensated, duly updated, with debts
falling due, and detailed receipt of the transaction will be issued .
 
XX - The property returned with non-compliance of agreed upon in clause 6 a, the
LESSOR may provide the paint and repairs that the property needs to reset it to
its original state, regardless the effectiveness of the measure provided for in
Articles 846 and 850 of the Code of Civil Procedure, provided that it sends, by
appropriate via, to LESSEE or the issuing bank of the credit letter, the budget
for correspondent services, and documentary proof of their accomplishment, even
if made by "autonomous" individuals ."
 
 
 

--------------------------------------------------------------------------------

 
 
SOLE PARAGRAPH - Not less than twenty (20) days before the return of property,
the LESSEE should determine day and time for holding the preliminary inspection,
failing in not doing so, open up to the LESSOR the right of receiving the
property in need of repairs and carry them through a company of your choice,
having reimbursed later from the LESSEE and the issuing bank of the credit
letter, the amount spent, plus monetary correction and interest.
 
XXI - It is well right and understood that any notifications and/or summonses
regarding this contract may be effected in the form set forth in item IV of
article. 58 of Law 8245 of 10/18/91.
 
XXII - The keys to inspect, having vacated the property, shall not relieve the
LESSEE from the contractual obligations, including as to payment of rents,
taxes, penalties and condominium charges. The exemption will only take place
after the existing damages be repaired or compensated, of LESSEE's liability,
obeyed the provisions of clause 20a(twentieth) above, at the discretion of the
LESSOR that is, if it prefers to do the works referred to in this clause, and
then charge the cost from the LESSEE or from the Bank issuer of the Letter of
Credit .
 
XXIII - Hereby elected the central forum of Rio de Janeiro to comply with this
contract, as well as to solve any arising doubts, availing for the parties, for
the Bank issuer of the Letter of Credit and for the necessary heirs or
successors.
 
And for being fair and agreed, the parties sign this in three (03) counterparts
of equal content and purpose, before the witnesses below.
 
LESSOR

 
LESSEE
 
Witnesses
 
Name
CIC
 
 
 

--------------------------------------------------------------------------------

 
 
"1st AMENDMENT TO THE NON-RESIDENTIAL LEASE AGREEMENT"
 
ZADROZNY & ZADROZNY CONSULTORIA LTDA, enrolled with CNPJ under n. [---], with
head offices at Rua Pedro I, n. 07, sala 806, Centro, Сер: 20.060-050, Rio de
Janeiro, hereinafter represented according to its bylaws hereinafter referred to
"LESSOR" and CIMCORP COMЙRCIO INTERNACIONAL E INFORMБTICA S.A., enrolled with
CNPJ under n. [---], with affiliate at Rua Lauro Muller, n. 116, sala 906,
Botafogo, Сер: 22.290-906, Rio de Janeiro, hereinafter represented according to
its bylaws, herein refered to "LESSEE", have entered into a lease agreement on
05/02/2005 regarding the property located at Rua Lauro Muller, n 116, sala 906,
Botafogo, Rio de Janeiro, whose Agreement was amended on 04/28/2008, and now the
parties decided to amend it again, according to what is as follows:
 
1 - The Agreement is extended by more thirty six (36) months, commencing on
05/11/2008 and ending on 05/10/2011.
 
2 - The initial value of the monthly lease for the new period shall be of R$
13,500.00 (Thirteen Thousand, Five Hundred Reais).
 
3 - The lesse shall submit to the entry into force of this additive bank letter
of guarantee pursuant to Section XVIII and paragraphs.
 
All other clauses of the Lease Agreement signed on 05/02/2005 and its Amendment
which is unchanged by this new Amendment shall remain in effect.
 
And as being just and agreed, they signed this instrument in three (03)
identical counterparts and purpose in the presence of the undersigned witnesses.
 
Rio de Janeiro, April 28, 2008
 
LESSOR:


ZADROZNY & ZADROZNY CONSULTORIA LTDA


LESSEE:

CIMCORP COMÉRCIO INTERNACIONAL E INFORMÁTICA S.A.


 
Witnesses:


1. Name: CPF:


2. Name: CPF:


 
 

--------------------------------------------------------------------------------

 
 
"2nd AMENDMENT TO THE NON-RESIDENTIAL LEASE AGREEMENT"


ZADROZNY & ZADROZNY CONSULTORIA LTDA, enrolled with CNPJ under n.
04.077.024/0001-08, with head offices at Rua Pedro I, n. 07, sala 806, Centro,
Сер: 20.060-050, Rio de Janeiro, hereinafter represented according to its bylaws
hereinafter referred to "LESSOR" and CIMCORP COMÉRCIO INTERNACIONAL E
INFORMÁTICA S.A., enrolled with CNPJ under n. 59.773.416/0003-57, with affiliate
at Rua Lauro Muller, n. 116, sala 906, Botafogo, Сер: 22.290-906, Rio de
Janeiro, hereinafter represented according to its bylaws, herein refered to
"LESSEE", have entered into a lease agreement on 05/02/2005 regarding the
property located at Rua Lauro Muller, n 116, sala 906, Botafogo, Rio de Janeiro,
whose Agreement was amended on 04/28/2008, and now the parties decided to amend
it again, according to what is as follows:
 
1 - The Agreement is extended by more thirty six (36) months, commencing on
05/11/2011 and ending on 05/10/2014.
 
2 -  The monthly lease as of 05/11/2011 shall be of R$ 24,185.00 (Twenty-Four
Thousand, Five Hundred and Eighty Reais).
 
3 - All other clauses of the Lease Agreement signed on 05/02/2005 and its
Amendment which is unchanged by this new Amendment shall remain in effect.
 
And as being just and agreed, they signed this instrument in three (03)
identical counterparts and purpose in the presence of the undersigned witnesses.


Rio de Janeiro, May 04, 2011
 
LESSOR:
 
ZADROZNY & ZADROZNY CONSULTORIA LTDA
 
LESSEE:
 
CIMCORP COMÉRCIO INTERNACIONAL E INFORMÁTICA S.A.
 
Witnesses:

 
1. Name: CPF:
 
2. Name: CPF:
 
 
 

--------------------------------------------------------------------------------

 

